Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Kyle Schlueter, on 05/03/2022.

The application has been amended as follows: 
 	In claim 4, line 4, “the wires” has been deleted and replaced by -- the multi-array complexed spiral wires --.
 	In claim 4, line 6, “the wire” has been deleted and replaced by -- the multi-array complexed spiral wires --.
 	In claim 8, line 4, “the wires” has been deleted and replaced by -- the multi-array complexed spiral wires --.
 	In claim 8, line 6, “the wire” has been deleted and replaced by -- the multi-array complexed spiral wires --.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are: Hwang (KR 10-2010-0102407) (provided in IDS).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, an adhesive layer impregnated into the mesh structures of the first and second protective sleeves to fix the first and second protective sleeves to each other and support compressive and tensile stresses formed in the first and second protective sleeves.

 	Hwang discloses a flexible TIG welding torch having a gooseneck having a flexible corrugated pipe 70 and a coating insulator 80. However, Hwang is silent regarding the above claim limitation. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761